DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.

Allowable Subject Matter
Claims 1-11 and 15-23 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gang (Gavin) Ye on 5/25/2022.

The application has been amended as follows: 
a) Amend claim 21:
21. (Currently Amended) A stator assembly, comprising: 
a stator core, comprising: 
a first radial side surface adjacent to an air gap between the stator core and a rotor; and 
a second radial side surface opposite to the first radial side surface; 
a stator bracket supporting the stator core; and 
an airflow conveying device configured to convey first cold airflow, in a radial direction of the stator core, to the second radial side surface of the stator core, 
wherein the airflow conveying device comprises a plurality of ejection tubes, the plurality of ejection tubes are arranged on the stator bracket, and a nozzle of each of the ejection tubes faces the second radial side surface of the stator core, 
wherein the stator bracket comprises a plurality of stand columns extending axially, an inner cylinder plate extending axially, and a plurality of rib plates connecting the plurality of stand columns and the inner cylinder plate, and 
wherein the plurality of stand columns are uniformly arranged in a circumferential direction, and the stator core is mounted to the stator bracket by being fastened to the plurality of stand columns, a cavity is formed between the second radial side surface of the stator core and the inner cylinder plate, and a nozzle of a corresponding ejection tube from the plurality of ejection tubes is located in the cavity and faces the second radial side surface of the stator core.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest a stator assembly, comprising: a stator core; and a stator bracket supporting the stator core; and wherein the airflow conveying device comprises a plurality of ejection tubes, wherein the stator bracket comprises an enclosure plate, an annular gap is formed between the second radial side surface of the stator core and the enclosure plate, the enclosure plate is provided with a plurality of first through holes, and the plurality of ejection tubes are inserted in the plurality of first through holes, respectively, and configured to eject the first cold airflow into the annular gap towards the second radial side surface, and wherein at least a cavity extending axially is formed at a radial inner side of the enclosure plate, and the enclosure plate is provided with a second through hole configured to make the annular gap and the cavity be in communication with each other, to allow the first cold airflow ejected into the annular gap to enter into the cavity through the second through hole.
Regarding claim 17, the prior art as a whole, either alone or in combination, fails to teach or suggest an electric machine, comprising: a rotor; and a stator assembly, comprising: a stator core; a stator bracket supporting the stator core; and wherein the airflow conveying device comprises a plurality of ejection tubes, wherein the stator bracket comprises an enclosure plate, an annular gap is formed between the second radial side surface of the stator core and the enclosure plate, the enclosure plate is provided with a plurality of first through holes, and the plurality of ejection tubes are inserted in the plurality of first through holes, respectively, and configured to eject the first cold airflow into the annular gap towards the second radial side surface, and wherein at least a cavity extending axially is formed at a radial inner side of the enclosure plate, and the enclosure plate is provided with a second through hole configured to make the annular gap and the cavity be in communication with each other, to allow the first cold airflow ejected into the annular gap to enter into the cavity through the second through hole.
Regarding claim 18, the prior art as a whole, either alone or in combination, fails to teach or suggest a wind turbine, comprising: a stator assembly, comprising: a stator core; a stator bracket supporting the stator core; and wherein the airflow conveying device comprises a plurality of ejection tubes, wherein the stator bracket comprises an enclosure plate, an annular gap is formed between the second radial side surface of the stator core and the enclosure plate, the enclosure plate is provided with a plurality of first through holes, and the plurality of ejection tubes are inserted in the plurality of first through holes, respectively, and configured to eject the first cold airflow into the annular gap towards the second radial side surface, and wherein at least a cavity extending axially is formed at a radial inner side of the enclosure plate, and the enclosure plate is provided with a second through hole configured to make the annular gap and the cavity be in communication with each other, to allow the first cold airflow ejected into the annular gap to enter into the cavity through the second through hole.
Regarding claim 21, the prior art as a whole, either alone or in combination, fails to teach or suggest a stator assembly, comprising: a stator core; a stator bracket supporting the stator core; and wherein the airflow conveying device comprises a plurality of ejection tubes, the plurality of ejection tubes are arranged on the stator bracket, and a nozzle of each of the ejection tubes faces the second radial side surface of the stator core, wherein the stator bracket comprises a plurality of stand columns extending axially, an inner cylinder plate extending axially, and a plurality of rib plates connecting the plurality of stand columns and the inner cylinder plate, and wherein the plurality of stand columns are uniformly arranged in a circumferential direction, and the stator core is mounted to the stator bracket by being fastened to the plurality of stand columns, a cavity is formed between the second radial side surface of the stator core and the inner cylinder plate, and a nozzle of a corresponding ejection tube from the plurality of ejection tubes is located in the cavity and faces the second radial side surface of the stator core.
Claims 2-11, 15-16, 19-20, and 22-23 are considered allowable based on their respective dependence on allowed claims 1, 18, and 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832